Citation Nr: 1521048	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  12-08 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for hypertension. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1974 to June 1989. 

The matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge. A transcript of this hearing has been associated with the claims file.


FINDINGS OF FACT

1.  In a final decision issued in April 2000, the RO declined to reopen the Veteran's previously-denied claim of entitlement to service connection for hypertension.  

2.  Evidence received since the April 2000 decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.

3.  Hypertension was not shown within one year after discharge from service, and the competent and probative evidence fails to link the Veteran's current hypertension to service.

4.  A back disability was not shown within one year after discharge from service, and the competent and probative evidence fails to link the Veteran's current back disability to service.

5.  During his March 2015 hearing before the Board, the Veteran withdrew his appeal concerning entitlement to service connection for sleep apnea.


CONCLUSIONS OF LAW

1.  The April 2000 rating decision that declined to reopen the Veteran's claim of entitlement to service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria establishing entitlement to service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

4.  The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2014).

5.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in a letter dated October 2008, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims.  The RO provided notice to the Veteran regarding the need to submit new and material evidence to reopen the Veteran's previously denied claim, and advised the Veteran of the bases for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2009 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the October 2008 letter met the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, reports of VA examinations, a VA addendum opinion, the March 2015 hearing transcript, and statements from the Veteran and his former supervisor.  While the Veteran indicated that he had been in receipt of Social Security disability due to his back at the Board hearing, the Board finds no duty to obtain any potential records underlying the disability claim.  An in-service event, the existence of a current disability, and when the Veteran obtained treatment for the claimed disabilities are not in dispute.  Rather, the element in need of substantiation is a nexus between the current disability and the in-service event.  The medical opinion evidence of record addresses the missing element.  Thus, the Board finds such records irrelevant to the determination of whether service connection for the claimed disabilities is warranted. 

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned identified the issues on appeal, indicated the basis for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Moreover, the record fails to show harmful error under Bryant as the development (medical examination and nexus opinion) necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

I.  New and material evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The Veteran's claim of entitlement to service connection for hypertension was originally denied in a February 1990 rating decision.  At that time, the RO denied the claim because the Veteran did not have a diagnosis of hypertension at the November 1989 VA examination.  The Veteran filed a claim to reopen the previously-denied claim in January 2000.  The RO continued the denial and determined that new and material evidence had not been received.  The RO found that the treatment records since the February 1990 rating decision did not show that the Veteran's currently diagnosed hypertension was related to service.  

Then, in February 2008, the Veteran filed a claim to reopen the previously-denied claim of entitlement to service connection for hypertension.  In the June 2009 rating decision, the RO reopened the claim of service connection, finding that the Veteran had submitted new and material evidence.  However, the RO denied the claim of service connection for hypertension.  Regardless of whether the AOJ reopened the Veteran's claims, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

The pertinent evidence added to the record since the last final denial includes VA treatment records showing that the Veteran has a diagnosis of hypertension, a February 2009 VA examination report also supporting that finding, a June 2010 Decision Review Officer hearing transcript, statements from the Veteran, and the March 2015 hearing transcript.  The Veteran indicated at his March 2015 Board hearing that he did not have transportation or insurance after his discharge from active duty, and thus that he did not seek treatment for hypertension after discharge because he was unable to do so.

In this case, the evidence added to the record since the last final denial supports the nexus element of his claim of entitlement to service connection for hypertension.  As noted above, the claim was previously denied because it was not shown that the Veteran's hypertension occurred in or was caused or aggravated by service or manifested within one year from separation.  Therefore, the Veteran's lay statements regarding the reasons he did not seek treatment for the period after service are new.  In addition, the evidence is material, as it raises a reasonable possibility of substantiating the claim.  Finally, because the evidence is presumed to be credible, this evidence is deemed to be the requisite new and material evidence needed to reopen the claim of service connection for hypertension.  See Kutscherousky, 12 Vet. App. at 371.  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim of service connection for hypertension will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

II.  Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hypertension

The Veteran contends that his hypertension is related to his period of service.  Specifically, he claims that the showing of elevated blood pressure readings during service indicates that his current hypertension is related to his service.  

Throughout the course of his military service, the Veteran's blood pressure readings were mostly normal.  In April 1986, he had two elevated readings of 140 systolic over 100 diastolic and 138 systolic over 100 diastolic.  In April 1989, the Veteran was diagnosed with suspected hypertension and followed for five days of blood pressure readings.  After several elevated readings, the Veteran was placed on antihypertensive medication.  The Veteran separated from service in June 1989.  Then, in November 1989, the Veteran was provided a VA examination in conjunction with his claims of service connection.  At that time, there was no finding of elevated blood pressure.  His sitting blood pressure reading was 124 systolic over 80 diastolic, his recumbent blood pressure reading was 120 systolic over 82 diastolic, and his standing blood pressure reading was 124 systolic over 88 diastolic.  The examiner noted that the Veteran had fluctuations in his blood pressure readings, he also noted that the Veteran was prescribed blood pressure medication for two or three months, but that the Veteran had been off the medication for four or five months with no problems.   

In a November 1996 treatment record, the Veteran told the clinician that he had elevated blood pressure readings for the previous year.  A VA treatment record from March 2000 indicates that the Veteran had mild hypertension that was "well controlled."  

The Veteran was provided a VA examination in February 2009.  The Veteran told the examiner that he had not taken any antihypertensive medication until about four years before the VA examination.  The examiner noted that the Veteran had a five day blood pressure check in April 1989, which showed several elevated values and several normal values.  The examiner indicated that the Veteran had been placed on Maxzide and was given a diagnosis of hypertension.  The Veteran was discharged two months later and he did not obtain a prescription for his antihypertensive medications at the time of discharge and did not take any medication following his discharge.  Then, in December 1989, the Veteran was provided a VA examination at the VA hospital, and there was no evidence of hypertension at that time.  Thus, the Veteran was denied service connection for hypertension.  The examiner noted that the Veteran has been treated at VA medical centers since at least 1997.  Indeed, the records indicate that the Veteran was admitted to the hospital in May 1997 and treated for hypertriglyceridemia and a superior vena caval thrombus, but there was no evidence of hypertension at the time of admission, and he was discharged without antihypertensive mediations.  The examiner also noted that the Veteran was subsequently seen for mental health treatment, but no blood pressure readings were recorded.  

In providing his opinion, the examiner again noted that the Veteran had "transient elevations of his blood pressure in 1989 and was placed on anti-hypertensive medication."  However, the examiner noted that the Veteran only took the medication for approximately two months, and was not placed on antihypertensive medication again until approximately 2004.  The examiner noted that the Veteran did not see physicians on a regular basis in the interim, but that there was no mention of hypertension or treatment at any time during his intermittent treatment.  Indeed, the examiner noted that the Veteran's 1997 admission to the hospital made no mention of hypertension at that time, either.  Therefore, the examiner opined that the Veteran's current essential hypertension did not have its origin while the Veteran was on active duty in the military.  The examiner explained that if the Veteran had hypertension while in the military, "one would expect his blood pressure readings to have remained elevated after discontinuing his medication in June 1989."  

The Veteran submitted a statement in support of his claim in June 2010.  At that time, the Veteran indicated that the "Merck Manual for Diagnosis and Therapy" states that blood pressure less than 120 systolic over 80 diastolic is normal.  The Veteran stated that his blood pressure has been higher than that since 1976.  He indicated that he was not medicated until 1989 and that he took all of his medication after being discharged from the Army.  He further stated that, at his compensation examination in 1989, his blood pressure was "above normal" and he was not provided a follow-up.  Then, the Veteran reported that in 1994, when he returned to the VA medical center, his blood pressure was above normal and no medications were prescribed and no follow up appointments were made.  Then, he pointed out that in November 1996, he told his physician that his blood pressure had been above normal for the previous year.  Finally, he explained that he was unhappy with the treatment he had received at the Jackson VA medical center and he transferred to the Biloxi VA.

At his March 2015 Board hearing, the Veteran stated that, after discharge, he continued taking the medication he was prescribed but that he did not have any transportation to get to a VA medical center and he did not have insurance.  He also said he did not seek medical treatment for anything between 1989 and 1994.  He stated that he had elevated blood pressure and was told that the physicians would follow up, but that they did not.  Then, he stated, when he began seeking treatment in Biloxi in 1999, he was diagnosed with hypertension and prescribed medication.  The Veteran also testified that he used his sister's blood pressure cuff at home and noted that his blood pressure was high, which is what he told his VA physician.

The Board finds the VA examiner's opinion to be highly probative to the questions at hand.  The examiner possesses the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale in determining that the Veteran's hypertension was less likely as not related to his service.  His opinion was based, at least in part, on examination and interview of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence.  Additionally, the VA examination report expressly demonstrates the examiner's review of the Veteran's medical history.  In determining that it was less likely as not that the Veteran's hypertension was related to service, the examiner specifically noted the elevated blood pressure during service and explained why the Veteran's current hypertension is not related to those readings.  It is clear that the examiner took into consideration all relevant factors in giving his opinion.  In light of the support the examiner gave for his opinion, the Board finds that the opinion does contain sufficient rationale and that it is probative in adjudicating the claim of service connection.

The Board notes that the only contrary opinion of record comes from the Veteran himself, who believes there is a link between his in-service elevated blood pressure and his current hypertension.   

As the Veteran has been diagnosed with hypertension, a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a) (2014), service connection based on a theory of continuity of symptomatology can also be warranted under 38 C.F.R. § 3.303(b) (2013) for his hypertension.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, while the Veteran can competently report that he had elevated blood pressure readings during and after service, an actual diagnosis of hypertension requires objective testing to determine whether it is severe enough to be considered a disability for VA compensation purposes, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Any relationship between the current hypertension and symptoms of elevated blood pressure readings experienced over the years must be established by medical evidence because hypertension may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Whether symptoms, or in this case, elevated blood pressure readings, the Veteran experienced in service or following service are in any way related to his current hypertension requires medical expertise to determine because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. Indeed, the Veteran's opinion does not account for the fact that there was no evidence of hypertension at the time of his December 1989 VA examination and at the time he was admitted to the hospital in 1997.  Thus, the Veteran's opinion as to the etiology of his current hypertension is not persuasive and probative.  

In sum, the Board finds that the preponderance of the evidence indicates that while the Veteran had a diagnosis of hypertension in service, there is no competent and credible evidence indicating that the Veteran had hypertension within a year after separation from service, to include at the time of his November 1989 VA examination, which was provided less than six months after his separation.  Likewise, the weight of the competent and probative evidence does not show the Veteran's current hypertension is related to his period of service, to include the hypertension recorded during service.  Accordingly, service connection for hypertension is not warranted on any basis.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Low Back disability 

The Veteran seeks service connection for his back disability on the basis that the condition developed as a result of his active duty service.  

Medical records establish that the Veteran has a current low back disability.  Private treatment records from January 2008 indicate that the Veteran received a diagnosis of diskogenic disease, most severe at L5-S1.  The February 2009 VA examination report confirmed that the Veteran has a current diagnosis of diskogenic disease.  

There is also evidence suggesting an in-service incurrence of low back pain and symptomatology.  Specifically, throughout the Veteran's treatment records, he complained of low back pain, back strain, muscle strain with low back pain, and lumbar strain.  He was first diagnosed with a back strain in March 1976.  On discharge, however, there were no complaints regarding his back.

As such, the only issue left to be determined is whether the in-service complaints of back pain are related to the Veteran's current low back disability.

The Veteran was afforded a VA examination in February 2009.  At that time, the examiner reviewed the claims file, including the service treatment records and private treatment records regarding the Veteran's claimed back disability.  The Veteran reported that his back was "okay at the present time" but indicated that he has increased pain with activities such as bending and lifting.  He told the examiner that he could sit, stand, and walk "okay" and there were no radicular complaints noted.  The Veteran complained of flare-ups with a frequency of approximately three in the previous year.  He indicated that the precipitating factors include "a lot of bending and heavy lifting."  For relief, the Veteran stated that he lies on the floor and applies wet heat.  He denied having been prescribed bed rest in the previous year.  The Veteran stated that he last worked in 2004, but he indicated that he did not leave the workforce in relation to his back condition.

On examination, the Veteran appeared to walk normally, with no assistive devices.  He was able to stand erect, with no objective evidence of spasm or tenderness.  He had 0 to 75 degrees of flexion, 0 to 20 degrees of extension, 0 to 25 degrees of right and left lateral bending, and 0 to 30 degrees right and left lateral rotation.  There was objective evidence of pain on motion at the point of flexion.  No additional limitation of motion was noted after repetitive motion.  On neurological examination, his motor, sensory, and reflexes were intact.  His straight leg raising examination was negative.  Upon reviewing X-ray films, the examiner noted that there was multilevel degenerative disc disease and a large osteophyte at L5-S1.  The examiner stated that there is no evidence that a lumbar strain causes, predisposes to, or accelerates the development of degenerative disease of the lumbar spine.  Therefore, based on the available evidence of record, the examiner opined that it is not as likely as not that the Veteran's degenerative disease of the spine is attributable to his back condition in the service.  Further, the examiner explained that degenerative disease is common in the population at large and is associated with aging changes.  

Then, in January 2012, an addendum opinion was requested.  At that time, the examiner reviewed the claims file and found that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In providing a rationale, the examiner indicated that the Veteran was diagnosed with back strain on several occasions in the military, but he noted that a strain is a soft tissue injury which should resolve with the passage of time.  Further, the examiner noted that the Veteran's initial VA examination, which was provided in 1989, was negative for back complaints.  The examiner noted that the treatment records show that the Veteran had a lumbar spine X-ray performed in 2001, which documented severe L5-S1 degenerative disc disease.  This, the examiner explained, was a number of years after the Veteran left the military and as such, he could not objectively identify residuals from the Veteran's low back complaints in service.  

The Veteran submitted a statement in June 2010 in conjunction with his claim for low back pain.  The Veteran stated that his back pain started with an injury he sustained while he was in Germany in 1976.  Essentially, he explained that he had been lifting the front of a trailer to hook it to his wrecker because the landing gear was broken.  He indicated that he has had numerous other incidents of back pain, which he alleviated with bed rest, medications and physical therapy.  He indicated that two of the incidents involved lifting.  One incident occurred while he was stationed in Aberdeen Proving Ground, Maryland and he indicated that he went to see a chiropractor at his own expense, he had his back X-rayed and was told that he had a bad disc.  He indicated that the treatment was helpful but that he could not afford it.  The Veteran also indicated that the military doctors prescribed bed rest, heat, and stretching exercises.  He also reported that he told the physicians he had not had an X-ray done on his back, and they did not perform one.  Then, the Veteran explained that after he was discharged, the nearest VA facility was 90 miles away and he did not have any transportation.  He stated that he experienced back pain since service, but he was not in acute pain.  He stated that he did not go back to work until 2000, and his back began giving him problems again.  At that point, the VA physicians performed X-ray testing and gave him medications.  The Veteran stated that his back is "always painful" but that he has flare ups when he does a lot of movement with his back.  

The Veteran stated that he had researched degenerative disc disease and found that the disease can be caused by heavy lifting.  He indicated that his job in the Army was physically demanding.  Thus, he stated that he believes that his current lumbar degenerative disc disease was caused by the injury he had in 1976.  He also indicated that he believes that smoking, which he began to do while on active duty, contributed to the degenerative disc disease and that marching and doing physical training in combat boots were also a contributing factors. 

Also in June 2010, the Veteran's former supervisor submitted a statement regarding the Veteran's claim of service connection for a back condition.  The former supervisor indicated that he accompanied the Veteran when he sought treatment for his back while in service.  The statement also indicated that the Veteran did not have his chiropractor's records in his military records.  

The Veteran testified at a Decision Review Officer hearing in June 2010.  At that time he stated that he could not locate the chiropractor where he sought treatment during service.  He stated that the chiropractor had retired.  The Veteran contended that his current back disability was related to the back pain he experienced in service.  

At his March 2015 Board hearing, the Veteran indicated that he did not go to medical when he initially injured his back, but that the next morning he was in more pain and went to sick call.  The Veteran testified that he sought treatment many times for his back pain in service, but he stated that he did not seek treatment each time he was in pain.  The Veteran denied any intercurrent injuries, including while he worked as a mechanic for the Border Patrol and the National Park Service.  The Veteran stated that he believed the first time he sought treatment for his back was in 1994.  

The Board finds the February 2009 VA examination report and the January 2012 VA opinion to be probative to the question at hand in regard to whether any low back disorder is related to service.  The examiners based their opinions on a review of the record and included a discussion of relevant facts.  The examiners are clinicians who possess the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The examiners offered a rational and plausible explanation for concluding that the Veteran's current degenerative disc disease and diskogenic disease were not related to service.  Their opinions were based, at least in part, on examination and interview of the Veteran.  Additionally, the VA examination report and opinion expressly demonstrate the examiners' review of the Veteran's medical history, both during service and after separation.  The examiners' opinions, taken together, considered all of the relevant evidence, to include the Veteran's contentions that his low back disability is related to his service.  Furthermore, the Veteran has not presented any competent medical evidence to rebut this opinion.  Thus, the most probative evidence of record consists of the VA opinions provided in February 2009 and January 2012.  Additionally, the Board notes that the records from the Veteran's chiropractor where he sought in-service treatment are not associated with the claims file.  However, the evidence shows that the Veteran has been unable to locate the chiropractor in order to obtain the records.  Furthermore, there is other contemporaneous evidence of record regarding the Veteran's complaints of back pain in service.  Therefore, the Board finds that the medical evidence of record, to include the VA examiners' opinions, is sufficient upon which to base a decision.

Therefore, apart from the Veteran's own assertions, there is no competent and credible evidence linking his current condition to service.  While the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the etiology of degenerative changes associated with the lumbar spine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran's opinion as to the etiology of his back disability is not competent medical evidence, as such question requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The persuasive value of his lay contentions is low because the overall factual picture is complex.  Given the normal clinical evaluation of the Veteran's spine upon discharge, the Board finds the Veteran's lay contentions are not sufficient to provide a nexus between his back disability and his active duty service.  Additionally, though the Veteran contends that his back pain has been continuous since service, the Board notes that the Veteran's 1989 examination revealed no complaints or diagnoses related to his back.  The Veteran's lack of symptoms around the time of service separation is contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  As the evidence does not show the Veteran has expertise in medical matters involving complex medical questions, the Board concludes that the Veteran's nexus opinion in this regard is not persuasive and therefore is not probative of whether his back disability is related to his period of service.  The mere fact that the Veteran experienced an in-service event is not enough; there must be chronic disability resulting from such in-service event.  Here, the medical opinion evidence of record shows that there is no such relationship.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed low back condition was present in service, or was manifested within a year following discharge from active duty.  While the service medical records show that the Veteran complained of back pain symptoms in service, and that the Veteran now has a current diagnosis of a low back condition, the VA examiners who have examined the Veteran and reviewed his claims file, have considered and addressed this information, and have concluded that the Veteran's current low back condition is not a result of his service.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's low back condition is related to his military service, and service connection is not warranted for a low back condition on any basis.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, at his March 2015 Board hearing, has withdrawn his appeal for entitlement to service connection for sleep apnea.  The undersigned began the hearing by stating that the issue had been withdrawn, and the Veteran agreed.  The Veteran voiced his intention to withdraw the appeal as to this issue, and once transcribed as a part of the record of the hearing, this satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to the aforementioned claim and it is dismissed.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for hypertension has been received; the appeal is granted to this extent. 

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for a low back disability is denied.

The appeal concerning the issue of entitlement to service connection for sleep apnea is dismissed.  



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


